DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

1.	Claims 2, and 19 are objected to because of the following informalities: the “one stereoscopic pair” in claims 1 and 19 should be “one stereoscopic image pair” as it defined.   Appropriate correction is required.

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

4.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claim 1 is  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11094113. 

6.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

7.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

8.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




Table 1
Instant Application, 17/403792
Patent, 11094113
Claim 2. A system for modeling a structure, comprising: 

1) an aerial imagery database; and 

2) a processor in communication with the aerial imagery database, the processor:

3)  retrieving at least one stereoscopic image pair from the aerial imagery database; 















4) identifying a target image from the at least one stereoscopic image pair;

5) identifying a reference image from the at least one stereoscopic pair; 

6) calculating an optimized disparity value for each pixel of the identified target image by 



7) generating a disparity map based on the optimized disparity values for each pixel of the identified target image; 

8) generating a three dimensional point cloud based on the disparity map; and 





9) generating a three dimensional model of the structure using the three-dimensional point cloud.  



10) applying a semi-global matching algorithm to minimize a cost measure at corresponding pixel locations between the target image and the reference image; 



Claim 3. The system of Claim 2, wherein the at least one stereoscopic image pair is identified using a geospatial region of interest.  




Claim 4. The system of Claim 2, wherein the at least one stereoscopic image pair includes data relating to intrinsic and extrinsic camera parameters.  

Claim 5. The system of Claim 2, wherein the processor generates the three dimensional point cloud based on the disparity map and ray intersection between the identified target image and the identified reference image, the processor calculating a plurality of three dimensional intersections between respective rays passing through respective pixels in the identified target image and respective rays passing through respective corresponding pixels in the identified reference image.  

Claim 6. The system of Claim 2, wherein the processor generates at least one three dimensional tool for modeling a feature over the three-dimensional point cloud.  



Claim 7. The system of Claim 2, wherein the processor: retrieves a second stereoscopic image pair from the aerial imagery database; identifies a second target image from the second stereoscopic image pair; identifies a second reference image from the second stereoscopic pair; calculates a disparity value for each pixel of the identified second target image; generates a second disparity map based on the respective calculated disparity values for each pixel of the identified second target image; generates a second three dimensional point cloud based on the second disparity map, the identified second target image and the identified second reference image; and generates a fused three dimensional point cloud by fusing the generated first three dimensional point cloud and the generated second three dimensional point cloud.  


Claim 8. The system of Claim 2, wherein the system generates a first point cloud from a first pair of stereoscopic images, generates a second point cloud from a second pair of stereoscopic images, and automatically selects one of the first point cloud or the second point cloud for display to a user.  



Claim 9. The system of Claim 2, wherein the processor executes a surface reconstruction algorithm on the three dimensional point cloud to generate a three dimensional mesh model based on the three dimensional point cloud.  




Claim 10. The system of Claim 2, wherein the processor causes a graphical user interface to be displayed to an operator, the graphical user interface including the three dimensional point cloud and a user interface tool for creating a three dimensional wireframe model of a feature on top of the three-dimensional point cloud.  

Claim 11. The system of Claim 10, wherein the processor receives input from the operator via the user interface tool, generates the three dimensional wireframe model of the feature based on the input from the operator, and causes the three dimensional wireframe model of the feature to be displayed on top of the three dimensional point cloud.  

Claim 12. The system of Claim 10, wherein the processor applies texture from an image to at least one surface of the three dimensional wireframe model.  

Claim 13. The system of Claim 10, wherein the processor generates serializable data based on the three dimensional wireframe model of the roof.  

Claim 14. The system of Claim 2, wherein the processor generates a report including measurements of a real-world structure corresponding to the three-dimensional model.  

Claim 15. The system of Claim 14, wherein the report is in the form of a digital file.  



Claim 16. The system of Claim 15, wherein the report includes information relating to one or more of pricing information, materials, equipment, or supporting events corresponding to at least part of the three-dimensional model.  

Claim 17. The system of Claim 2, wherein the processor applies a texture map to at least one surface of the three dimensional point cloud.  

Claim 18. The system of Claim 2, wherein the processor colorizes points of the three dimensional point cloud.
Claim 1. A system for modeling a structure, comprising: 
1) an aerial imagery database; and
2) a processor in communication with the aerial imagery database, the processor:
3) retrieving at least one stereoscopic image pair from the aerial imagery database; 
determining whether a three-dimensional point cloud corresponding to the at least one stereoscopic image pair exists;  if the three-dimensional point cloud corresponding to the at least one stereoscopic image pair exists, generating a three dimensional architectural polygonal model of the structure using the three-dimensional point cloud; and f) if the three-dimensional point cloud corresponding to the at least one stereoscopic image pair does not exist: 
4) identifying a target image from the at least one stereoscopic image pair;
5)  identifying a reference image from the at least one stereoscopic image pair; 
6) calculating a disparity value for each pixel of the identified target image; 

7) generating a disparity map based on the calculated disparity values for each pixel of the identified target image; 
8) generating the three dimensional point cloud based on the disparity map, the identified target image, and the identified reference image;
 
9) and generating a three dimensional architectural polygonal model of the structure using the three-dimensional point cloud.
10) Claim 4. The system of claim 1, wherein the processor calculates the disparity value for each pixel of the identified target image by applying a semi-global matching algorithm to determine a cost disparity value of each pixel of the identified target image.

Claim 2. The system of claim 1, wherein the at least one stereoscopic image pair is identified using a geospatial region of interest.

Claim 3. The system of claim 1, wherein the at least one stereoscopic image pair includes data relating to intrinsic and extrinsic camera parameters.
Claim 5. The system of claim 1, wherein the processor generates the three dimensional point cloud based on the disparity map and ray intersection between the identified target image and the identified reference image, the processor calculating a plurality of three dimensional intersections between respective rays passing through respective pixels in the identified target image and respective rays passing through respective corresponding pixels in the identified reference image.
Claim 6. The system of claim 1, wherein the processor generates at least one three dimensional tool for modeling a feature over the three-dimensional point cloud.

Claim 7. The system of claim 1, wherein the processor: retrieves a second stereoscopic image pair from the aerial imagery database; identifies a second target image from the second stereoscopic image pair; identifies a second reference image from the second stereoscopic pair; calculates a disparity value for each pixel of the identified second target image; generates a second disparity map based on the respective calculated disparity values for each pixel of the identified second target image; generates a second three dimensional point cloud based on the second disparity map, the identified second target image and the identified second reference image; and generates a fused three dimensional point cloud by fusing the generated first three dimensional point cloud and the generated second three dimensional point cloud.
Claim 8. The system of claim 1, wherein the system generates a first point cloud from a first pair of stereoscopic images, generates a second point cloud from a second pair of stereoscopic images, and automatically selects one of the first point cloud or the second point cloud for display to a user.

Claim 9. The system of claim 1, wherein the processor executes a surface reconstruction algorithm on the three dimensional point cloud to generate a three dimensional mesh model based on the three dimensional point cloud.

Claim 11. The system of claim 1, wherein the processor causes a graphical user interface to be displayed to an operator, the graphical user interface including the three dimensional point cloud and a user interface tool for creating a three dimensional wireframe model of a feature on top of the three-dimensional point cloud.
Claim 12. The system of claim 11, wherein the processor receives input from the operator via the user interface tool, generates the three dimensional wireframe model of the feature based on the input from the operator, and causes the three dimensional wireframe model of the feature to be displayed on top of the three dimensional point cloud.
Claim 13. The system of claim 11, wherein the processor applies texture from an image to at least one surface of the three dimensional wireframe model.
Claim 10. The system of claim 9, wherein the processor generates serializable data based on the three dimensional wireframe model of the roof.
Claim 14. The system of claim 1, wherein the processor generates a report including measurements of a real-world structure corresponding to the three-dimensional model.
Claim 15. The system of claim 14, wherein the report is in the form of a digital file.

Claim 16. The system of claim 14, wherein the report includes information relating to one or more of pricing information, materials, equipment, or supporting events corresponding to at least part of the three-dimensional model.

Claim 17. The system of claim 1, wherein the processor applies a texture map to at least one surface of the three dimensional point cloud.
Claim 18. The system of claim 1, wherein the processor colorizes points of the three dimensional point cloud.








9.	a) Regarding claim 1 of the instant application, 17/403792, the first row of Table 1 above shows that this claim maps the claim 1, and claim 4 from the Patent, 11094113 where the bold number sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent.  
	b) Regarding claims 3-18 of the instant application, 17/403792, the first row of Table 1 above shows that this claim maps the claims 2, 3, 5-9, 11-13, 10, and 14-18, and claim 4 from the Patent, 11094113 where the bold number sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent
It is obvious that the above claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).


Claim Rejections - 35 USC § 103

10.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2-8, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., US 2017/0277980 A1, and further in view of Petrichkovich et al., US 2017/0353708 A1.

13.	Claim 2, Tylor discloses: A system for modeling a structure, comprising: 
an aerial imagery database; (Taylor, ¶38, “The system 10 can communicate through a network 18 with one or more of a variety of image providers to obtain aerial images or photographs of a building structure 20 and can store them in the aerial image database 14 in any suitable format.”)and 
a processor in communication with the aerial imagery database, the processor: (Taylor, ¶40, “It is also contemplated that at least some of the functionality of the system 10 could run locally on devices (e.g., personal computer 30, smart cellular telephone 32, tablet computer 34, etc.) programmed with software in accordance with the present disclosure. It is conceivable that, in such circumstances, the device could communicate with a remote aerial image database over a network 18.): 
retrieving at least one stereoscopic image pair from the aerial imagery database; (Taylor, ¶50, “the network could be trained using an image database containing any number of stereoscopic image pairs, where the images are taken from different locations (including residential, industrial and commercial areas) and from datasets that have been captured using different types of sensor technology. ”)
identifying a target image from the at least one stereoscopic image pair; (Taylor, ¶68, “At step 402, a pair of aerial images (e.g., image pair) is selected/identified (automatically by the engine or manually by the user). The pair of aerial images could be electronically received from a computer system, electronically transmitted from a database, etc..” Notes: the image pair has a left image that is interpreted as the target image.”)
identifying a reference image from the at least one stereoscopic pair; (Taylor, ¶68, “At step 402, a pair of aerial images (e.g., image pair) is selected/identified (automatically by the engine or manually by the user). The pair of aerial images could be electronically received from a computer system, electronically transmitted from a database, etc..” Notes: the image pair has a right image that is interpreted as the reference image.”)
generating a disparity map based on the optimized disparity values for each pixel of the identified target image; (Taylor, ¶71, “At step 410, the engine computes dense correspondence mapping (e.g., disparity map, using the aligned stereoscopic pair of images of step 408). More specifically, the engine applies a multi-scale disparity map module to the stereoscopic pair of images. This provides a measurement of the discrepancy distance between corresponding features on both images. The engine assigns a disparity value to each pixel on at least one of the stereoscopic images (e.g., the left image).”)
generating a three dimensional point cloud based on the disparity map; (Taylor, ¶87, “Returning to step 612, once the set of calibrated aerial images are selected/identified, the process (concurrently) proceeds to step 626, where the stereo processing module 602 selects image pairs in any orientation, and then the image pairs are rectified in step 628. The stereo processing module 602 computes a multiscale disparity map at step 630, then computes and merges pairwise point clouds at step 632, and then generates a global point cloud at step 634.”, and ¶78, “More specifically, the engine calculates 3D features for each point cloud. The engine evaluates the discrepancy between point clouds as an error metric that uses distances between corresponding 3D features.”) and 
generating a three dimensional model of the structure using the three-dimensional point cloud.  (Taylor, ¶90, “Processing proceeds to the roof model induction module 606 which builds contours at step 654 (based on the output of the contour detection module 605), and detects planes at step 656 (based on the global point cloud generated at step 634).”)

14.	Taylor doesn’t expressly disclose: calculating an optimized disparity value for each pixel of the identified target image by applying a semi-global matching algorithm to minimize a cost measure at corresponding pixel locations between the target image and the reference image; 

15.	Petrichkovich discloses: calculating an optimized disparity value for each pixel of the identified target image by applying a semi-global matching algorithm to minimize a cost measure at corresponding pixel locations between the target image and the reference image;  (Petrichkovich, ¶86, “The hardware accelerator (8) calculates an accurate disparity map according to the known semi -global stereo matching algorithm (SGBM) from the background, tests the left image disparity map with the help of the disparity map of the right image (Left-Right Check) and improves the resulting map by three-stage post-processing (peak detection, interpolation and median filtration). Calculation of an accurate map is carried out with the accumulation of cost in one or two directions--left and down--which allows to calculate the disparity of the image in one pass.”)

16.	Petrichkovich is analogous art with respect to Taylor because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of calculating an optimized disparity value for each pixel of the identified target image by applying a semi-global matching algorithm to minimize a cost measure at corresponding pixel locations between the target image and the reference image, as taught by Petrichkovich into the teaching of Taylor. The suggestion for doing so would allow to obtain a high-quality disparity map in real time.  Therefore, it would have been obvious to combine Petrichkovich with Taylor.

17.	As per Claim 3, Tylor in view of Petrichkovich discloses:  The system of Claim 2, wherein the at least one stereoscopic image pair is identified using a geospatial region of interest.  (Taylor, ¶50, “an image database containing any number of stereoscopic image pairs, where the images are taken from different locations (including residential, industrial and commercial areas)”) 

18.	As per Claim 4, Tylor in view of Petrichkovich discloses: The system of Claim 2, wherein the at least one stereoscopic image pair includes data relating to intrinsic and extrinsic camera parameters.  (Taylor, ¶78, “One or more image pairs can be used in this process, and the resulting disparity maps and/or point clouds can be combined to gain additional information. In step 78, the orientation of each image (e.g., left and right images) is processed, such as by using the camera position.”, and ¶72,” More specifically, the engine calculates a height map by applying an algorithm to compute depth (e.g., distance from an observation point) as a linear function of the disparity value at each pixel (e.g., the focal distance of the camera and the distance between observation points).”)

19.	As per Claim 5, Tylor in view of Petrichkovich discloses: The system of Claim 2, wherein the processor generates the three dimensional point cloud based on the disparity map and ray intersection between the identified target image and the identified reference image, the processor calculating a plurality of three dimensional intersections between respective rays passing through respective pixels in the identified target image and respective rays passing through respective corresponding pixels in the identified reference image.  (Taylor, ¶73, “Alternatively (or additionally), the engine computes point heights using an eye -ray method at step 416 (based on the pair of images of step 402), and the produces the point cloud 414. More specifically, the engine transforms disparity values of the disparity map from the aligned stereoscopic pair back to the original image pair. Then the engine applies the eye -ray method, which triangulates each point using the vision rays from both observation points.”)

20.	As per Claim 6, Tylor in view of Petrichkovich discloses: The system of Claim 2, wherein the processor generates at least one three dimensional tool for modeling a feature over the three-dimensional point cloud. (Taylor, ¶78, “In step 510, the engine calculates the error resulting from the multiple point clouds (e.g., discrepancy between overlapping zones). More specifically, the engine calculates 3D features for each point cloud. The engine evaluates the discrepancy between point clouds as an error metric that uses distances between corresponding 3D features.”)

21.	As per Claim 7, Tylor in view of Petrichkovich discloses: The system of Claim 2, wherein the processor: retrieves a second stereoscopic image pair from the aerial imagery database; identifies a second target image from the second stereoscopic image pair; identifies a second reference image from the second stereoscopic pair; calculates a disparity value for each pixel of the identified second target image; generates a second disparity map based on the respective calculated disparity values for each pixel of the identified second target image; generates a second three dimensional point cloud based on the second disparity map, the identified second target image and the identified second reference image; and generates a fused three dimensional point cloud by fusing the generated first three dimensional point cloud and the generated second three dimensional point cloud.  (Taylor, ¶87, “The stereo processing module 602 computes a multiscale disparity map at step 630, then computes and merges pairwise point clouds at step 632, and then generates a global point cloud at step 634. The global point cloud generated is used at step 656 by the roof model induction module 606, discussed in more detail below.”)

22.	As per Claim 8, Tylor in view of Petrichkovich discloses: The system of Claim 2, wherein the system generates a first point cloud from a first pair of stereoscopic images, generates a second point cloud from a second pair of stereoscopic images, and automatically selects one of the first point cloud or the second point cloud for display to a user.  (Taylor, ¶76, “FIG. 18 is a diagram showing processing steps 500 for generating a composite point cloud from multiple image pairs, such as those used in FIGS. 13-17. At step 502, multiple pairs of aerial images are selected/identified (automatically by the engine or manually by the user).”)

23.	As per Claim 14, Tylor in view of Petrichkovich discloses: The system of Claim 2, wherein the processor generates a report including measurements of a real-world structure corresponding to the three-dimensional model.  (Taylor, ¶64, “The submission window 276 includes a comment area 282 for a user to manually write a report, a submit button 278, and a list of possible issues or submission alternatives 280 to select (e.g., accept with warning, bad images, tree was found, pool was found, unrecognized area, etc.). The system could also present the operator with questions to record any useful feedback (e.g., for quality assurance).”)

24.	As per claim 15, Tylor in view of Petrichkovich discloses: The system of Claim 14, wherein the report is in the form of a digital file.  (Taylor, ¶64, “The submission window 276 includes a comment area 282 for a user to manually write a report, a submit button 278, and a list of possible issues or submission alternatives 280 to select (e.g., accept with warning, bad images, tree was found, pool was found, unrecognized area, etc.). The system could also present the operator with questions to record any useful feedback (e.g., for quality assurance). ” Notes: the report is submitted by a submit button 278 that is included in the submission window 276, which means the report is in for of digital form.”)

25.	As per claim 16, Tylor in view of Petrichkovich discloses: The system of Claim 15, wherein the report includes information relating to one or more of pricing information, materials, equipment, or supporting events corresponding to at least part of the three-dimensional model.  (Taylor, ¶64, “The submission window 276 includes a comment area 282 for a user to manually write a report, a submit button 278, and a list of possible issues or submission alternatives 280 to select (e.g., accept with warning, bad images, tree was found, pool was found, unrecognized area, etc.). The system could also present the operator with questions to record any useful feedback (e.g., for quality assurance).”)

26.	Claims 19-21 which are similar in scope respectively to claims 2, 3, and 5, are thus rejected under the same rationale.

27.	Claims 9-13, 17, 18, 23- 27, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., US 2017/0277980 A1, in view of Petrichkovich et al., US 2017/0353708 A1, as applied to claim 1 above, and in view of Verma et al., US 2006/0061566 A1.

28. 	As per claim 9, Taylor in view of Petrichkovich discloses: The system of Claim 2, (See rejection of claim 2 above.) 

29.	Taylor in view of Petrichkovich doesn’t expressly disclose:  the processor executes a surface reconstruction algorithm on the three dimensional point cloud to generate a three dimensional mesh model based on the three dimensional point cloud.  

30.	Verma discloses:  the processor executes a surface reconstruction algorithm on the three dimensional point cloud to generate a three dimensional mesh model based on the three dimensional point cloud. (Verma, ¶32, “The point cloud points representing each of the objects are processed to create a geometric model that represents the object. The point cloud points that represent the ground are smoothed (step 1008) and, at step 1010, a mesh is used to represent the ground.”)

31.	Verma is analogous art with respect to Taylor because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that the processor executes a surface reconstruction algorithm on the three dimensional point cloud to generate a three dimensional mesh model based on the three dimensional point cloud, as taught by Taylor into the teaching of Neuman. The suggestion for doing so would achieve a realistic model. Therefore, it would have been obvious to combine Verma with Taylor in view of Petrichkovich.

32.	As per claim 10, Taylor in view of Petrichkovich, and in view Verma discloses: The system of Claim 2, wherein the processor causes a graphical user interface to be displayed to an operator, the graphical user interface including the three dimensional point cloud and a user interface tool for creating a three dimensional wireframe model of a feature on top of the three-dimensional point cloud.  (Verma, ¶27, “The tree -dimensional geometry processing module 902 that creates a geometric model directly from the point cloud….The interactive model editing module 906 allows a user to edit the model to fit the point cloud data and/or remove any anomalous attributes of the model. In one embodiment, the module 906 overlays the model as a translucent image upon the original point cloud and a user may alter the model to better fit the point cloud. The output of the module 906 is an untextured geometric model of the scene.”).  The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 9, apply to this claim and are incorporated herein by reference.

33.	As per claim 11, Taylor in view of Petrichkovich, and in view Verma discloses: The system of Claim 10, wherein the processor receives input from the operator via the user interface tool, generates the three dimensional wireframe model of the feature based on the input from the operator, and causes the three dimensional wireframe model of the feature to be displayed on top of the three dimensional point cloud.  (Verma, ¶64, “As discussed above with reference to FIG. 2, adding the ground, building sides and texture, completes the model. More specifically, once the roofs are defined, the ground surface is added to the model as a triangulated mesh that matches the ground points of the LIDAR data. The ground points, as identified from the LIDAR data earlier, are smoothened using a morphological operator.”…” Photographic or synthetic texture can be added to the roof structures, building sides and ground to create a realistic view of the model. Various well-known texturing techniques can be used.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 9, apply to this claim and are incorporated herein by reference.

34. 	As per claim 12, Taylor in view of Petrichkovich, and in view Verma discloses: The system of Claim 10, wherein the processor applies texture from an image to at least one surface of the three dimensional wireframe model. (Verma, ¶64, “As discussed above with reference to FIG. 2, adding the ground, building sides and texture, completes the model. More specifically, once the roofs are defined, the ground surface is added to the model as a triangulated mesh that matches the ground points of the LIDAR data. The ground points, as identified from the LIDAR data earlier, are smoothened using a morphological operator.”…” Photographic or synthetic texture can be added to the roof structures, building sides and ground to create a realistic view of the model. Various well-known texturing techniques can be used.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 9, apply to this claim and are incorporated herein by reference.

35.	As per claim 13, Taylor in view of Petrichkovich, and in view Verma discloses: The system of Claim 10, wherein the processor generates serializable data based on the three dimensional wireframe model of the roof. (Verma, ¶46, “At step 312, the method 300 defines the boundaries of the planes that constitute a roof structure using a ball-pivoting algorithm across the local patches that constitute each plane. The result is a set of polygons, where each polygon represents one face of a roof structure.”, and ¶47, “At step 314, the method 300 infers the topology of the roof using a topology graph. A topology graph, as discussed in more detail below, contains nodes (vertices) that represent the polygons (planar faces of a roof structure), which are interconnected to represent adjacency of particular polygons.”)

36.	As per claim 17, Taylor in view of Petrichkovich, and in view Verma discloses: The system of Claim 2, wherein the processor applies a texture map to at least one surface of the three dimensional point cloud.  (Verma, claim 1, “A method of generating a three-dimensional model of a scene, comprising: automatically deriving a three-dimensional geometry from a point cloud representing a scene; and applying texture to the three-dimensional geometry to create a textured model of the scene.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 9, apply to this claim and are incorporated herein by reference.

37.	As per claim 18, Taylor in view of Petrichkovich, and in view Verma discloses: The system of Claim 2, wherein the processor colorizes points of the three dimensional point cloud. (Verma, ¶75, “Some LIDAR scanners also a record intensity or color of scanned surfaces. Such intensity/color can be used as texture within the model. Because the intensity/color values are aligned with three-dimensional information within the LIDAR point cloud, no calibration or registration of this intensity/color information to the model is necessary. These values can be directly used to texture the models.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 9, apply to this claim and are incorporated herein by reference.

38.	Claims 23, 24, 25, 26, 27, 31, 32, which are similar in scope respectively to claims 9, 10, 11, 12. 13, 17 and 18 are thus rejected under the same rationale.

Response to Arguments

39.	Applicant’s arguments with respect to claims 2-32 filed 10/28/2022 have been considered but are moot because Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 

Conclusion

40. 	Applicants amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619